                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

REGINALD TURNER,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:19-cv-01054
                                                     )       Judge Trauger
SHERIFF ROBERT BYRANT, ET AL.,                       )
                                                     )
       Defendants.                                   )


                                             ORDER

       On June 9, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 13), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that this case is

DISMISSED WITHOUT PREJUDICE for failure to prosecute under Federal Rule of Civil

Procedure 41(b) and Local Rules 41.01(a) and (b).

       This Order constitutes the judgment in this case.

       It is so ORDERED.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:19-cv-01054 Document 14 Filed 07/14/20 Page 1 of 1 PageID #: 68
